Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 07/25/2022.
Claim 1 amended by the Applicants.
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of updating boot program of an air conditioning control apparatus. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…a data transceiving between a storage medium and the air conditioning control apparatus… the air conditioning control apparatus being configured to read out and update the application program stored in the storage medium, and the storage medium including a boot program region in which a boot program of the storage medium is stored;  a memory storing the boot program of the storage medium; and  a controller periodically reading out the boot program of the storage medium from the memory when a predetermined period is elapsed from a last readout of the boot program from the memory and overwriting the boot program that is read out in the boot program region of the storage medium although the boot program currently stored in the storage medium has no bit error” as recited in claim 1.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
USPN 20100106957 discloses Various embodiments of systems and methods of creating a memory of an HVAC device. A bootloader code is stored into a first protected memory of the HVAC device. A device designator is stored into a second protected memory of the HVAC device. A control serial number is stored into a third protected memory of the HVAC device. A control part number is stored into a fourth protected memory of the HVAC device. An application data is stored into a separate application memory of the HVAC device.

USPN 9,851,728 discloses the current application is related to environmental-conditioning systems controlled by intelligent controllers and, in particular, to an intelligent-thermostat-controlled HVAC system that detects and ameliorates control coupling between intelligent thermostats. Control coupling can lead to inefficient HVAC operation. When control coupling is detected, a settings-adjustment directive is sent to at least one intelligent thermostat to adjust one or more intelligent-thermostat settings, including an HVAC-cycle-initiation delay parameter, swing parameter, and a parameter that indicates whether or not an intelligent thermostat should first obtain confirmation or permission before initiating an HVAC cycle.

USPN 9,740,385 discloses A thermostat for controlling an HVAC system in an enclosure may include a passive infrared sensor, an active infrared sensor, and an electronic display having a first mode and a second mode. The thermostat may also include one or more processors programmed to change a setpoint temperature of the thermostat to an energy-saving temperature upon detection of a non-occupancy condition for the enclosure. The processor(s) may detect the non-occupancy condition based at least in part on readings received from the passive infrared sensor. The processor(s) may also be programmed to change the electronic display from the first mode to the second mode upon detection of a person approaching the thermostat. The processor(s) may detect a person approaching the thermostat based at least in part on readings received from the active infrared sensor.

Akritidis, Periklis, et al. "Preventing memory error exploits with WIT." 

Baek, Seungjae, Sangyeun Cho, and Rami Melhem. "Refresh now and then." 

Jung, Ju-Young, and Sangyeun Cho. "Memorage: Emerging persistent RAM based malleable main memory and storage architecture." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193